                               UNITED STATES DISTRICT COURT FOR
                               THE MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION

UNITED STATES OF AMERICA                            )
                                                    )      NO. 3:19-00287
v.                                                  )
                                                    )      Magistrate Judge Newbern
XU ZHANG                                            )

           RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO MODIFY
                         CONDITIONS OF RELEASE
       The United States of America, by and through Donald Q. Cochran, United States Attorney,

and the undersigned Assistant United States Attorney, hereby moves this Court to deny

Defendant’s Motion to Modify His Conditions of Release and Allow Him to Use His Own WeChat

Account. In support, the United States submits the following:

       1. The defendant, a Chinese national, was charged with one count of conspiracy to commit

           evidence tampering in violation of Title 18, United States Code, Section 1512(k) and

           one count of evidence tampering in violation of Title 18, United States Code, Sections

           1512(c)(1) and 2.

       2. Both counts involve the defendant’s use of WeChat, a Chinese multi-purpose

           messaging, social media, and mobile payment application that can be accessed by

           mobile devices, personal computers, and the internet.

       3. On November 18, 2019, the defendant was released on conditions, including GPS

           monitoring and that he not use WeChat for any purpose.

       4. Indeed, a substantial amount of the evidence in this case relates directly or indirectly to

           the defendant’s WeChat usage.

       5. The defendant claims that he is “suffering a hardship” due to the count ordered

           condition that requires him to refrain from using WeChat for any purpose; however,




     Case 3:19-cr-00287 Document 35 Filed 01/15/20 Page 1 of 3 PageID #: 68
           the WeChat prohibition ensures that he is not engaging in criminal activity similar to

           the activity that has already been charged in this case—activity that involved both the

           use of his own WeChat account and the use of others’ accounts.

       6. Further, the defendant has demonstrated that he is able to communicate at his job

           without WeChat and that accommodations have been made for him in accordance with

           the Court’s conditions.

       7. As the parties discussed in Court on the date of the defendant’s detention hearing,

           WeChat is not the only program for people in the United States to communicate with

           people in other countries, including China.

       8. The defendant is not prohibited from using any number of other methods of

           communication, including, but not limited to cell phones, internet-based platforms such

           as Skype and Facetime, applications, and services to communicate with others both

           domestically and in China.

       For the reasons discussed above, the United States opposes the defendant’s motion and

respectfully requests that the Court deny the defendant’s motion and maintain the defendant’s

current conditions.




     Case 3:19-cr-00287 Document 35 Filed 01/15/20 Page 2 of 3 PageID #: 69
                                                            Respectfully submitted,

                                                            DONALD Q. COCHRAN
                                                            United States Attorney
                                                            Middle District of Tennessee

                                                            /s Sara Beth Myers
                                                            Sara Beth Myers
                                                            Assistant United States Attorney
                                                            110 9th Avenue South - Suite A-961
                                                            Nashville, Tennessee 37203
                                                            Telephone: (615) 736-5151

                                CERTIFICATE OF SERVICE
       I hereby certify that on January 15, 2020, I filed the foregoing (sealed) with the Clerk of
the Court and emailed a copy to Jennifer Thompson, 810 Broadway, Suite 305, Nashville TN.


                                             Respectfully submitted,


                                             s/Sara Beth Myers
                                             SARA BETH MYERS
                                             Assistant U.S. Attorney




     Case 3:19-cr-00287 Document 35 Filed 01/15/20 Page 3 of 3 PageID #: 70
